Heydenfeldt, Justice,
delivered the opinion of the court. Murray, Chief Justice, concurred.
In February, 1853, the District Court on an ex parte motion, ordered to be stricken out, a marginal entry of satisfaction of a judgment, which had been rendered two years before. This was a wrongful exercise of authority, and is a proper subject for the reviewing power of this court.
But the defendants do not appeal from that order. They make a motion to set aside that order, and then appeal from the refusal to grant their motion. This is certainly not revisable; it is the mere negative action of the court declining to disturb its first decision. It is that decision which is the proper subject of complaint, and the refusal to alter it, any number of times, would not make it less so. There must be observed in appeals to this court, the order and regularity which belong to well-established principles founded in sound reason.
The appeal is dismissed.